Citation Nr: 0610802	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  02-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
liver transplant.

2.  Entitlement to service connection for elevated 
triglyceride levels.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
November 1952 to May 1979.  His awards and decorations 
include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded this case in September 
2004 and August 2005.  The veteran testified before the 
undersigned at a hearing held in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his end stage liver disease, which 
resulted in the need for a liver transplant in March 2003, is 
etiologically related to service.  He essentially contends 
that elevated triglyceride levels demonstrated at his January 
1979 retirement examination represented the onset of the 
disease.  The record reflects that he was diagnosed with non-
alcoholic steatohepatitis (NASH) by needle biopsy of the 
liver in December 1987.  He underwent the liver transplant in 
light of complications from cryptogenic cirrhosis.

The record reflects that a biopsy of the explanted liver was 
performed following the March 2003 transplant.  The 
pathologist noted the presence of, inter alia, focal micro 
and macrovesicular steatosis, but an explanatory July 2004 
statement by Dr. Goss indicates that the etiology of the 
veteran's liver failure remained unknown; he asserted that 
the pathologist had concluded that the liver failure was not 
caused by NASH.

Notably, the pathologist's report does not, in fact, offer 
any conclusions as to the etiology of the cryptogenic 
cirrhosis.  The Board further finds it disturbing that Dr. 
Goss was unable to provide an opinion as to the etiology of 
the veteran's liver disease, and notes that there is no 
indication he reviewed the December 1987 biopsy report or the 
slides/tissue blocks associated with that procedure.

Under the circumstances, the Board is of the opinion that 
additional development in the form of an advisory opinion 
from the Armed Forces Institute of Pathology (AFIP) is needed 
to resolve the medical questions relating to the etiology of 
the cryptogenic cirrhosis that resulted in the need for a 
liver transplant, and in particular whether steatohepatitis 
played a role in the development of the liver disease.  
Before such an opinion can be obtained, however, the Board 
must secure all relevant pathological materials (e.g., 
pathology reports, tissue blocks, slides).

In this regard the Board has determined that the pathological 
materials associated with the veteran's December 14, 1987 and 
March 5, 2003 needle biopsies of the liver, and with his 
March 17, 2003 biopsy of the explanted liver, are available 
at the pathology clinics which originally performed those 
procedures.  Those facilities have stressed that any requests 
for the original pathological materials must strictly comply 
with the requirements of the Health Insurance Portability and 
Accountability Act of 1996 (HIPAA).  The Board will remand 
this case for the RO to obtain, with any necessary 
authorization from the veteran, the original pathological 
materials from Clear Lake Pathology Associates, and from the 
Methodist Hospital Department of Pathology, pertinent to this 
appeal.

THE BOARD STRESSES THAT ANY PATHOLOGICAL MATERIALS OBTAINED 
IN CONNECTION WITH THIS REMAND ARE OF A FRAGILE AND 
IRREPLACABLE NATURE.  THEY REMAIN THE PRIVATE PROPERTY OF THE 
INSTITUTIONS NAMED ABOVE.  DUE CARE MUST BE TAKEN TO ENSURE 
THAT THE MATERIALS ARE HANDLED CAREFULLY SO AS TO AVOID 
DAMAGE AND/OR POTENTIAL LOSS.

Lastly, the veteran has not received adequate notice of the 
information and evidence necessary to substantiate his 
claims, particularly in light of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The Board will also remand this case to afford him 
the due process to which he is entitled under 38 U.S.C.A. 
§ 5103(a).

Accordingly, this case is REMANDED to the RO for the 
following actions which must be followed with particular 
exactitude:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims on 
appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The letter 
should specifically inform the veteran 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the  RO will attempt to obtain on 
his behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  In particular, the Board is 
interested in medical evidence which 
addresses the onset and etiology of the 
appellant's liver disorder.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant which have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
appellant and his representative of this, 
and ask them to provide a copy of the 
outstanding medical records.

3.  After obtaining HIPAA-compliant 
authorization from the veteran, the RO 
should contact Clear Lake Pathology 
Associates, 500 Medical Center Blvd.  
Webster, TX 77598, to obtain all the 
veteran's biopsy tissue 
samples/slides/blocks, etc., prepared in 
connection with the December 14, 1987, 
liver pathology report (and December 16, 
1987 addendum) prepared by Dr. E. Mueller 
(Case No. [redacted]).  The 
tissue samples/slides/blocks obtained 
must be packaged separately from the 
veteran's claims file, and must be 
handled with appropriate care in light of 
the fragile nature of the specimens.

4.  After obtaining HIPAA-compliant 
authorization from the veteran, the RO 
should contact the Methodist Hospital 
Department of Pathology, 6565 Fannin 
Street Houston, TX  77030-2707 
(Attention:  Eva), to obtain all the 
veteran's biopsy tissue 
samples/slides/blocks, etc., prepared in 
connection with the pathology reports 
listed below.  The tissue 
samples/slides/blocks obtained must be 
packaged separately from the veteran's 
claims file, and must be handled with 
appropriate care in light of the fragile 
nature of the specimens.


A.  The March 6, 2003 needle biopsy 
report (Case No. [redacted]).  
Additional information includes:  
Account #[redacted]; report 
prepared by Dr. Mary Schwartz.  

B.  The March 6, 2003 needle biopsy 
report (Case No. [redacted]).  
Additional information includes:  
Account #[redacted]; report 
prepared by Dr. Donna Coffey.

C.  The March 17, 2003, biopsy 
report of explanted liver and 
gallbladder with July 14, 2004 
addendum report (Case No. [redacted]
[redacted]), including slides identified 
as parts A, B, and C.  Additional 
information includes:  Account 
#[redacted]; report prepared by 
Dr. Patricia Chevez-Barrios.

5.  After completion of the above, the RO 
must ensure that the specimens received 
in connection with paragraphs 3 and 4 are 
packaged and mailed to the Board via 
Express Mail in accordance with United 
States Postal Service Publication 52, 
Hazardous, Restricted and Perishable 
Mail, Appendix C, USPS Packaging 
Instruction 6C (including marking all 
packaging with the universal biohazard 
symbol   ).  The provisions of 
Publication 52 are readily available at 
www.usps.com.  The RO must ensure that 
Separate packaging should be used for the 
materials received from the Clear Lake 
Pathology Associates facility versus 
those received from the Methodist 
Hospital Department of Pathology.  The RO 
must ensure that sufficient cushioning 
material is used, and that secondary 
packaging is accomplished.  The 
separately packaged materials are to be 
associated with, but not inserted into 
the claims file.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
precisely and in full.  The RO must issue 
a supplemental statement of the case 
informing the appellant of their 
completion of the foregoing actions.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD AGAIN STRESSES THAT ANY PATHOLOGICAL MATERIALS 
OBTAINED IN CONNECTION WITH THIS REMAND ARE OF A FRAGILE AND 
IRREPLACABLE NATURE.  THEY REMAIN THE PRIVATE PROPERTY OF THE 
INSTITUTIONS NAMED ABOVE.   DUE CARE MUST BE TAKEN TO ENSURE 
THAT THE MATERIALS ARE HANDLED CAREFULLY SO AS TO AVOID 
DAMAGE AND/OR POTENTIAL LOSS.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

